DANAHY, Acting Chief Judge.
The appellant brought this action against the appellee, his former employer, for breach of the employment contract. The appellee pled accord and satisfaction as an affirmative defense. In a subsequent motion for summary judgment, the appellee asserted that its defense of accord and satisfaction was established as a matter of law. The trial judge granted the motion for summary judgment and entered final judgment for the appellee. The appellant challenges that final judgment on this appeal and the appellee cross-appeals from the denial of its motion for attorney’s fees under section 57.105, Florida Statutes (1987). We reverse the final judgment for the appellee but find no merit in the cross-appeal and affirm on that issue.
After reviewing the depositions, affidavits and exhibits in the record, we have concluded that the question whether there was an accord and satisfaction between these parties is a question of fact which should be submitted to a jury. See Brewer v. Northgate of Orlando, Inc., 143 So.2d 358 (Fla. 2d DCA 1962); J.A. Cantor Assocs. v. Blume, 106 So.2d 603 (Fla. 3d DCA 1958). Accordingly, we reverse the final judgment for the appellee and remand for further proceedings.
SCHOONOVER and PARKER, JJ., concur.